Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title and abstract of the invention are objected to for not being descriptive as could be.  
The title should mention different cloud service providers. 
The abstract describes the invention of the parent.  It should be tailored to the claims of the instant application.

Claim Objections
Claims 1, 2, 6-9, 13-16, and 20 are objected to because of the following informalities.  Regarding claims 1, 8, and 15, it appears that “the client network separate from the cloud service” would be more accurately worded as “the client network separate from the first and second cloud service providers” as the applicant’s amendment did for the remote servers.  
Furthermore, the relation between the two recitations of “a second cloud service provider” needs clarification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
Regarding claims 1, 8, and 15, “the third nodes” lacks antecedent basis.  
Regarding claims 1, 8, and 15, “synchronize data such that the containerized program of the second node and the containerized program of the first node operate with the same configuration data” (emphasis) should be “synchronize data such that the containerized program of the second node and the containerized program of the third node operate with the same configuration data” as discussed during the interview of 10 March 2022.  In the interest of compact prosecution the Examiner interpreted the claims in this manner.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 9026658 automatically manages job request execution for a computer cluster using cloud computing resource allocations.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448